ACCEPTED
                                                                                                      04-14-00609-CV
                                                                                          FOURTH COURT OF APPEALS
                                                                                               SAN ANTONIO, TEXAS
                                                                                                 6/22/2015 3:21:55 PM
                                                                                                       KEITH HOTTLE
                                                                                                               CLERK

                               NO. 04-14-00609
_____________________________________________________________________________
                                                                                   FILED IN
                                                   4th COURT
    IN THE TEXAS COURT OF APPEALS - FOURTEENTH JUDICIAL      OF APPEALS
                                                         DISTRICT
                                                                           SAN ANTONIO, TEXAS
                 IRMA LEMUS and MANUEL LEMUS, JR.,                        06/22/15 3:21:55 PM
                                                                    Appellants
                                    V.                                      KEITH E. HOTTLE
                                                                                  Clerk
                JOHNNY MONTOYA GARZA, JOHN RENE AGUILAR,
              LAURA ASHLEY WELLS and JOHNNY B. WELLS, Appellees

On Appeal from Cause No. 2012-CI-00251, 225th Judicial District Court of Bexar County
______________________________________________________________________________

                    APPELLEE'S SECOND MOTION FOR EXTENSION

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

       COME NOW Appellees, JOHNNY MONTOYA GARZA, JOHN RENE AGUILAR,

LAURA ASHLEY WELLS and JOHNNY B. WELLS, and respectfully request that this

Honorable Court grant an additional three to five days to file their brief on appeal. In support

thereof, they would show the following:

                                                   I.

       Appellee’s brief is due June 19th, after an extension of time from June 12th. Appellees

would respectfully show that properly formatting, bookmarking, assembling and (hopefully)

hyperlinking documents has been a learning experience for the undersigned who appreciates the

additional time already granted. Appellees request additional time of three to five days to finalize

their brief on appeal.

       WHEREFORE, PREMISES CONSIDERED,                      Appellees respectfully pray that this

Honorable Court order an extension of time to Appellees for filing of their brief to and for such

further relief to which they may be justly entitled.
                                                 Respectfully submitted,


                                                 /s/ Anita J. Anderson
                                                 ANITA J. ANDERSON
                                                 Texas Bar No. 01165955
                                                 LAW OFFICE OF ANITA J. ANDERSON
                                                 Conference: 303 West Sunset Suite 103
                                                 Correspondence: POB 830722
                                                 San Antonio, Texas 78283
                                                 Telephone (210) 533-8726
                                                 Telecopier (210) 633-0989
                                                 ajanderson1111@gmail.com


                               CERTIFICATE OF SERVICE

       A true and correct copy of the above and forgoing has been forwarded by email and e-
service to Ana Laura Hessbrook, attorney of record for Defendants Irma Lemus and Manuel
Lemus, Jr. at 4100 N.W. Loop 410, Suite 105, San Antonio, Texas 78229
hessbrook@sbcglobal.net, (210) 706 -9467 and Sarah Anne Lishman, 310 South St. Mary’s St.,
Suite 845, San Antonio, Texas 78205, sarahanne@jamiegrahamlaw.com (210)308-5669 this 22d
day of June, 2015.

                                                 /s/ Anita J. Anderson
                                                 ANITA J. ANDERSON